Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143684                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SHERIF KODSY,                                                                                           Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 143684
                                                                   COA: 297833
                                                                   Court of Claims:
  MICHIGAN DEPARTMENT OF                                           10-000012-MD
  TRANSPORTATION,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 14, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
           d1219                                                              Clerk